DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 9, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites, at line 24, ".  It appears applicant intended to recite “when the negative voltage…” in order to be consistent with the other recitations of the independent claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “sufficiently high” in claims 7 and 21 is a relative term which renders the claim indefinite. The term “sufficiently high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the magnitude of the voltage recited in claims 7 and 21 cannot be determined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 and 7-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0214922 to Clarke (hereinafter Clarke).
Regarding independent claim 1, Clarke disclose an electrical safety monitoring device (electrical safety monitor, at least para. 0008 and Fig. 2), comprising:
a first set of digital switches for each of a plurality of line inputs (Fig. 2, switches 42, switches S-V) wherein each of the first 5set of digital switches is configured to switch between a first state when there is a positive voltage present on a corresponding one of the plurality of line inputs and a second state when there is no voltage present on the corresponding one of the plurality of line inputs (switches S-V are powered on when a voltage is present from IC1 and IC2 and remain on standby when no voltage is present, at least para. 0048);
a second set of digital switches for each of the plurality of line inputs (Fig. 2, switches 42, switches W-Z) wherein each of 10the second set of digital switches is configured to switch between a first state when there is a negative voltage present on a corresponding one of the plurality of line inputs and a second state when there is no voltage present on the corresponding one of the plurality of line inputs (switches W-Z are powered on when a voltage is present from IC1 and IC2 and remain on standby when no voltage is present, at least para. 0048);
a first set of visual indicators (Fig. 2, at least Flasher Circuit F1 and light emitting diodes D1-D5), wherein each of the first set of visual indicators is 15electrically connected to one of the first set of digital switches (F1 and corresponding diodes are electrically connected to switches S-V); 
a second set of visual indicators (Fig. 2, at least Flasher Circuit F2 and light emitting diodes D6-D10), wherein each of the second set of visual indicators is electrically connected to one of the second set of digital switches (F2 and corresponding diodes are electrically connected to switches W-Z);
a first voltage-controlled oscillator operatively connected to the first set of digital switches (Fig. 2, IC1 is electrically connected to F1 and light emitting diodes D1-D5) for controlling a flash rate of the first set of visual indicators when the 20positive voltage is present above a first threshold level; 
a second voltage-controlled oscillator operatively connected to the second set of digital switches (Fig. 2, IC2 is connected to F2 and light emitting diodes D6-D10) for controlling a flash rate of the second plurality of visual indicators when a magnitude of the negative voltage is present above a second threshold level.
Clarke fails to disclose that the first and second voltage-controlled oscillators control a flash rate of the plurality of visual indicators when a positive or negative voltage are present above a threshold level. 
However, Clarke discloses that the flashers F1 and F2 including the light emitting diodes D1-D10 have high “OFF” impendence and low “ON” impedance are coupled to the groups 32 and 34 which includes diodes D1-D10 (at least para. 0033).  Clarke further disclose how the diodes flash according to the potential in the lines (at para. 0034 and 0035).  Accordingly, since the voltage control oscillators IC1 and IC2 are electrically connected to the flashers FC1 and FC2 as well as the diodes D1-D10, Clarke at least suggests that the first and second voltage-controlled oscillators control a flash rate of the plurality of visual indicators when a positive or negative voltage are present above a threshold level. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clarke so that the first and second voltage-controlled oscillators control a flash rate of the plurality of visual indicators when a positive or negative voltage are present above a threshold level.  This would have been done to indicate a particular type of voltage present in the lines of the circuit, as taught by Clarke at least at para. 0034 and 0035.
Illustrated below if Fig. 2 of Clarke, marked and annotated, for the applicant’s reference. 

    PNG
    media_image1.png
    824
    1282
    media_image1.png
    Greyscale


Regarding independent claim 18, claim 18 recites similar features as those recited in independent claim 1 and thus is rejected on the same grounds. 
Regarding claim 2, Clarke discloses wherein the plurality of line inputs includes a first line input and a ground input (Fig. 2, input lines L1-L3, N and GND).
Regarding claim s3, Clarke discloses wherein the plurality of line inputs comprises a L1 input, a L2 input, a L3 input, and a GND input and the electrical safety monitoring device provides for three-phase voltage monitoring (Fig. 2, input lines L1-L3 and GND and the device is a three-phase voltage monitor, at least para. 0015 and 0038).
Regarding claim 4, Clarke discloses wherein the plurality of line 10inputs comprises a L1 input, a L2 input, a L3 input, a GND input, and a neutral input (Fig. 2, input lines L1-L3 and N).
Regarding claims 7 and 21, Clarke discloses wherein when a magnitude of voltage is sufficiently high, a corresponding one of the visual indicators maintains 25a continuously on state (F1 and F2 can be On or Off depending on the presence of voltage, at least para. 0033).
Regarding claim 8, Clarke discloses wherein each of the visual indicators is a light emitting diode (LED) (light emitting diodes D1-D10).
Regarding claim 309, Clarke discloses a power supply circuit (power supplies Vdd and Vss, at least para. 0043).
Regarding claim 10, Clarke discloses a power storage circuit operatively connected to the power supply circuit (Fig. 2, at least V+, at least para. 0043).
Regarding claim 511, Clarke discloses wherein the first voltage level and the second voltage level are both below 20 volts (F1 and F2 have a threshold value of about 5 volts, at least para. 0029).
Regarding claim 12, Clarke fails to disclose a test point for each of the line inputs.
However, Clarke discloses a magnetic ally activated test (MAT) which performs a full device functionality test while power remains on. It is not unexpected for electricians to question if the detection circuits for the indicators are operational when those indicators are normally extinguished for the power system they are monitoring. The MAT provides the assurance of functionality without any ill effect on the monitored lines since the test current is combined electronically with the input currents received from monitored lines such that the received power can remain undisturbed (at least at para. 0017).  Since Clarke discloses monitoring lines, Clarke at least suggests the presence of a test point for each of the line inputs.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clarke to provide a test point for each of the line inputs.  This would have been done to ensure the safety of the tester of the monitored equipment, as taught by Clarke at least at para. 0017.
Regarding claims 13 and 19, Clarke discloses a body wherein the first set of digital switches, the second set of digital switches, the first voltage-controlled oscillator, and the second voltage-controlled oscillator are disposed within the body (Fig. 4, safety monitor 20, at least para. 0050) and wherein the first set of visual indicators and the 15second set of visual indicators are mounted at a face of the electrical safety monitoring device (Fig. 4, indicator electrical circuitry 30 which includes LES D1-D10, at least para. 0023 and lenses 70 and at least para. 0050).
Regarding claim 14, Clarke discloses wherein each of the first set of visual indicators and the second set of visual indicators are labeled on the face (Figs. 1 and 4, at least item 70).
Regarding claims 15 and 20, Clarke discloses a test point for each of the line inputs, the test point for each of the line inputs accessible on the face (Fig. 4, item 70 includes the status of the lines L1-L3, N and GND).
Regarding claim 2516, Clarke discloses wherein the face is circular (Fig. 4).
Regarding claims 17 and 22, Clarke discloses a light tube for each of the first set of visual indicators and each of the second set of visual indicators to communicate light to a remote position (Fig. 4 and para. 0039).  

Claim(s) 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke in view of US 201/0315573 to Curtis et al. (hereinafter Curtis) (cited in IDS dated Dec-9-2020).
Regarding claim 5, Clarke fails to disclose wherein the first voltage-controlled oscillator is configured such that a higher magnitude of positive voltage present on one of the plurality of line inputs results in a higher flash rate for the one of the plurality of line inputs with the positive voltage present. 
In the same field of endeavor, Curtis discloses a lamp circuit 312 including a resistor RL and a neon lamp N. The resistor RL is chosen along the indicator capacitor 310 to select a flashing frequency for the expected voltage range (at para. 0061). That is, Clarke discloses a voltage-controlled oscillator configured such that a higher magnitude of positive voltage present on one of the plurality of line inputs results in a higher flash rate for the one of the plurality of line inputs with the positive voltage present.
Accordingly, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified Clarke so that the first voltage-controlled oscillator is configured such that a higher magnitude of positive voltage present on one of the plurality of line inputs results in a higher flash rate for the one of the plurality of line inputs with the positive voltage present.  This would have been done to provide visual information to the operator of the monitoring system of the magnitude of the voltage present on the input lines. 
Regarding claim 6, modified Clarke discloses wherein the second voltage-controlled oscillator is configured such that a higher magnitude of negative voltage present on one of the plurality line inputs results in a higher flash rate for the one of the plurality of line inputs with the negative voltage present (Curtis at least at para. 0061).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5,008,655 to Schlesinger et al. discloses a visual alarm device which monitors the condition of a control and indication circuit and gives a distinct visual alarm upon detection of an abnormal condition in the monitored circuit. The device uses indicator lights of the monitored circuit itself to give the visual alarm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas X Rodriguez whose telephone number is (571)431-0716. The examiner can normally be reached M-F 8h30-17h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858